Citation Nr: 0217196	
Decision Date: 11/27/02    Archive Date: 12/04/02

DOCKET NO.  01-06 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether the amount of the apportionment ($90.00) to the 
appellant of the veteran's disability compensation benefits 
is insufficient.



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel




REMAND

The veteran had active duty from September 1979 to March 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 special apportionment 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which granted an 
apportionment, effective September 1, 2000, in the amount of 
$90.00 of the veteran's compensation benefits to the 
appellant, wife of the veteran, on behalf of her and the 
veteran's minor child.  The appellant appealed the amount of 
the apportionment to the Board, alleging it should be 
higher.  In October 2001, the amount of apportionment for 
the appellant was increased to $288.00, effective August 19, 
2001, due to the veteran's incarceration.  In the 
notification letter, the RO asked the appellant to let VA 
know if this action satisfied her appeal.  However, the 
appellant did not reply to the RO's letter and has not 
specifically withdrawn her appeal of the $90.00 awarded in 
November 2000.  Therefore, that decision remains on appeal.

On her July 2001 VA Form 9 substantive appeal, the appellant 
requested a hearing before the Board Member to be held at 
the regional office ("Travel Board" hearing).  She 
subsequently sent a form to the RO, which it received in 
July 2001, indicating that she waived her right to an 
in-person hearing with a Board Member and requesting a video 
conference hearing at the RO ("Video" hearing).  There is no 
evidence that she was ever scheduled for the Video hearing.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should contact the appellant to 
schedule her for a hearing before a 
Board member.  The RO should determine 
whether the appellant wishes a video 
hearing or a personal (travel Board) 
hearing.  If she no longer desires such 
a hearing, this should be documented in 
the claims folder.  If the appellant 
fails to respond to the RO and does not 
withdraw her July 2001 request for a 
video hearing, the RO should schedule 
her for a video hearing and notify her 
at her last address of record of the 
date, place, and time to report for the 
hearing.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


